DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 3/10/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Office Action issued in JP 2019-541602 does not include a mailing date of February 4, 2020.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tateishi et al. (US Patent Application No. 2012/0204446).
Regarding claim 1, Tateishi et al. teach a laminate (page 1, paragraph [0013]) comprising a first member which contains a thermoplastic polymer and through which laser light is transmitted (page 1, paragraph [0014], page 5, paragraph [0100]) and a second member which contains a thermoplastic polymer and absorbs laser light (page 1, paragraphs [0014], [0018]), wherein the first member is directly bonded to the second member (page 1, paragraph [0014]).
Tateishi et al. are silent wherein A represented by the following formula 1 is more than zero, Formula 1 : A = - 9 x D + W a – 45 wherein D represents a distance between a Hansen solubility parameter of the thermoplastic polymer of the first member and a Hansen solubility parameter of the thermoplastic polymer of the second member calculated according to the following formula 2, Wa represents work of adhesion calculated from each surface free energy of the first member and the second member according to the following formula 3, Formula 2 : D={4x(δd1 – δd2)2 + (δp1 – δp2)2+(δh1 – δh2)2}1/2 wherein δd1, δp1, and δh1 represent a dispersion term, a polarity term, and a hydrogen bond term, respectively, in the Hansen solubility parameter of the thermoplastic polymer of the first member, δd1, δp1, and δh1 represent a dispersion term, a polarity term, and a hydrogen bond term, respectively, in the Hansen solubility parameter of the thermoplastic polymer of the second member, Formula 3 : Wa = 2 x (γd1 x γd2)1/2 + 2 x (γp1 x γp2)1/2 + 2 x (γh1 x γh2)1/2 wherein γd1, γp1, and γh1 represent a dispersion component, a polarity component, and a hydrogen bond component, respectively, in the surface free energy of the first member, and γd1, γp1, and γh1 represent a dispersion component, a polarity component, and a hydrogen bond component, respectively, in the surface free energy of the second member.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same first member and second member in the laminate of Tateishi et al. would possess the same A, D and Wa as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 2, Tateishi et al. teach wherein the first member is formed of a non-foamed material (page 5, paragraphs [0100], [0102]), and the second member is formed of a foam (page 1, paragraph [0014], page 3, paragraph [0045]).
Regarding claim 3, Tateishi et al. teach a shoe sole comprising an outsole, wherein the outsole (page 1, paragraph [0014], page 2, paragraph [0035]) includes one of the first member and the second member according to claim 1 (page 1, paragraphs [0014], [0018], page 5, paragraph [0100]).
Regarding claim 4, Tateishi et al. teach a shoe comprising the shoe sole (page 1, paragraph [0014], page 2, paragraph [0035]) according to claim 3 (page 1, paragraphs [0014], [0018], page 2, paragraph [0035], page 5, paragraph [0100]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/2/2022